Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed 02/24/2022.
Claims 1, 4-10, 13-16, 19-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaduwela et al. (US 2020/0409666 A1) in view of Lam et al. (US 2017/0315789 A1).

Regarding claim 1, Kaduwela et al. discloses 
A non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform steps of: 
presenting a user interface to a user for generating a workflow ([0106] discloses a task pane within a user interface in which a user may select different task nodes by dragging and dropping them within a job flow as illustrated in Fig. 13. Fig. 15 further illustrates additional task nodes dragged and dropped on the user interface. ); 
obtaining a visualization of the workflow via the user interface, wherein the visualization is a directed graph with vertices including actions, scenarios for the actions, outputs, and inputs, and with directed edges identifying a flow between the vertices (Fig. 15 illustrates authorization nodes to be dragged and dropped on the user interface along with the previous task nodes illustrated in Fig. 13. Where a directed graph is illustrated in which the Read Member vertex is an action to read data from the Member Details object, Read Loan vertex is an action to read data from the Load Details object and the arrows identify a flow between the vertices and each of the connected nodes. The output from the Read Member vertex and the Read Loan is merged as shown. Where the input may be the different data objects and the output being the result from the actions. Further, a business rule is applied to the merge action where the Business rule may be conditions as illustrated in Fig. 29 and described in [0090]-[0093. The business rules being conceptually similar to the scenarios]); and 
processing the visualization graph to generate code based thereon ([0109] discloses executing the job flow by dynamically generating the source code for the chosen platform as illustrated in Fig. 23 ).
Kaduwela et al. lacks explicitly 
	wherein the processing includes at least one processing step chosen from: 
in response to a vertex comprising a list and a directed edge identifying the flow between a prior output of the vertex to a subsequent input, generating the code to cause consumption of the list, whole and without iteration, associated with the output as the input to an action, and 
in response to the vertex comprising the list and the directed edge identifying the flow between the prior output of the vertex to the subsequent input and a second flow from the prior output to an input of the vertex, visualizing an iterative loop, generating the code to cause an input to the action to iterate over a list of the output one at a time.
Lam et al. teaches
wherein the processing (Lam et al. Fig. 30 element 3002) includes at least one processing step chosen from: 
in response to a vertex comprising a list (Lam et al. [0114] teaches the workflow step 706 being a pulldown menu which contains a list from the table 1410 as illustrated in Fig 14) and a directed edge identifying the flow between a prior output of the vertex to a subsequent input (Lam et al. Fig. 14 illustrates the workflow with directed edges and actions to condition 1306. Further Fig. 22 illustrates the add interface element 504 in which the developer may add additional workflow steps after the actions to the condition), generating the code to cause consumption of the list, whole and without iteration, associated with the output as the input to an action (Lam et al. [0108] teaches List retriever 1104 which may be for a workflow step which allows the retrieval of a dynamic list of selectable values for users. Therefore, the workflow step using the list retriever may consume an entire list without iteration to display to a user as an action to the workflow once a condition is met as illustrated in Fig. 14), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaduwela et al. to incorporate the teachings of Lam et al. to “wherein the processing includes at least one processing step chosen from: in response to a vertex comprising a list and a directed edge identifying the flow between a prior output of the vertex to a subsequent input, generating the code to cause consumption of the list, whole and without iteration, associated with the output as the input to an action” in order to efficiently illustrate dynamic lists of selectable values to users and allow interactive operations within the workflow.

Regarding claim 10, it’s directed to a processing device having similar limitations cited in claim 1. Thus claim 10 is also rejection under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, Kaduwela et al. further discloses
The processing device of claim 10, wherein a directed edge between an action to an output binds the output to the action (Fig. 15 illustrates binding the output from the read member to the action of the merge node).  

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 1. Thus claim 16 is also rejection under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 13. Thus claim 19 is also rejection under the same rationale as cited in the rejection of claim 13 above.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaduwela et al. (US 2020/0409666 A1) in view of Lam et al. (US 2017/0315789 A1) and further in view of NPL (“Data Blending for Dummies”, Michael Wessler, 2015) hereinafter NPL1.

Regarding claim 4, 
The non-transitory computer-readable medium of claim 1, 
NPL1 further teaches
wherein the processing includes, in response to a directed edge between a subsequent action to a prior output binds the output to the action, generating the code to cause the action to be executed once for each element in the output but without any interest in the data content of the list (NPL1 Figure 4-2 illustrates blending Marketo data and Salesforce.com data using Alteryx Designer workflow where Gathering the Salesforce Data includes combining Opportunities data with Accounts data and Contacts data therefore taking the action for each element within the list and regardless of what the content of the list is).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaduwela et al. to incorporate the teachings of NPL1 to “wherein the processing includes, in response to a directed edge between a subsequent action to a prior output binds the output to the action, generating the code to cause the action to be executed once for each element in the output but without any interest in the data content of the list” in order to efficiently merge the elements with other data to further operate on the complete datasets and generate useful data for output. This in turn decreases analytical time for processing data and analyzing it to get useful results.

Claims 5-6, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaduwela et al. (US 2020/0409666 A1) in view of Lam et al. (US 2017/0315789 A1) and further in view of Singh et al. (US 2019/0005228 A1).

Regarding claim 5, Kaduwela et al. in view of Lam et al. combination teach The non-transitory computer-readable medium of claim 1, wherein -2-Attorney Docket No.: XPA-001USPATENTthe processing further includes:
in response to a first directed edge between a prior output to a first input, generating the code to cause consumption of a list associated with the output as the first input to an action (Lam et al. [0108] teaches List retriever 1104 which may be for a workflow step which allows the retrieval of a dynamic list of selectable values for users. Therefore, the workflow step using the list retriever may consume an entire list without iteration to display to a user as an action to the workflow once a condition is met as illustrated in Fig. 14); and
the combination lacks explicitly
in response to a second directed edge between the action to the output binds the output to the action, and an iterative loop on the second directed edge, generating the code to cause a second input to the action to iterate over the list of the output one at a time
Singh et al. teaches
in response to a second directed edge between the action to the output binds the output to the action, and an iterative loop on the second directed edge, generating the code to cause a second input to the action to iterate over the list of the output one at a time (Singh et al. [0086] teaches a workflow step looping over a specified element provided by the previous workflow step as illustrated in Fig. 12. Where Fig. 12 further illustrates in 1208 that the looping is for each orderline within 1230. Therefore, the looping is iterating over the lines one at a time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Singh et al. to “in response to a second directed edge between the action to the output binds the output to the action, and an iterative loop on the second directed edge, generating the code to cause a second input to the action to iterate over the list of the output one at a time” in order to efficiently and automatically perform processing on every element within a list and speed up developer time from having to manually do each iteration separately.

Regarding claim 6, the combination teaches The non-transitory computer-readable medium of claim 1, wherein the processing further includes:
the combination lacks explicitly
in response to a first directed edge between an action to a first output binds the first output to the action, and a first iterative loop on the first directed edge, generating the code to cause a first input to the action to iterate over a first list of the first output one at a time; and
in response to a second directed edge between the action to a second output binds the second output to the action, and a second iterative loop on the second directed edge, generating code to cause a second input to the action to iterate over a second list of the second output one at a time
Singh et al. teaches
in response to a first directed edge between an action to a first output binds the first output to the action, and a first iterative loop on the first directed edge, generating the code to cause a first input to the action to iterate over a first list of the first output one at a time (Singh et al. [0086] teaches a workflow step looping over a specified element provided by the previous workflow step as illustrated in Fig. 12. Where Fig. 12 further illustrates in 1208 that the looping is for each orderline within 1230. Therefore, the looping is iterating over the lines one at a time); and
in response to a second directed edge between the action to a second output binds the second output to the action, and a second iterative loop on the second directed edge, generating code to cause a second input to the action to iterate over a second list of the second output one at a time (Singh et al. [0086] teaches a workflow step looping over a specified element provided by the previous workflow step as illustrated in Fig. 12. Where Fig. 12 further illustrates in 1208 that the looping is for each orderline within 1230. Therefore, the looping is iterating over the lines one at a time. Where Fig. 9 illustrates the add interface 604 may allow the developer to repeat adding the above steps of the looping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Singh et al. to “in response to a first directed edge between an action to a first output binds the first output to the action, and a first iterative loop on the first directed edge, generating the code to cause a first input to the action to iterate over a first list of the first output one at a time; and in response to a second directed edge between the action to a second output binds the second output to the action, and a second iterative loop on the second directed edge, generating code to cause a second input to the action to iterate over a second list of the second output one at a time” in order to efficiently and automatically perform processing on every element within a list and speed up developer time from having to manually do each iteration separately and further allow multiple looping operations to further speed up the entire process.

Regarding claim 14, it’s directed to a processing device having similar limitations cited in claim 5. Thus claim 14 is also rejected under the same rationale cited in the rejection of claims 5.

Regarding claim 15, it’s directed to a processing device having similar limitations cited in claim 6. Thus claim 15 is also rejected under the same rationale cited in the rejection of claims 6.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 5. Thus claim 20 is also rejected under the same rationale cited in the rejection of claims 5.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaduwela et al. (US 2020/0409666 A1) in view of Lam et al. (US 2017/0315789 A1) and further in view of MacLeod (US 2020/0226002 A1).

Regarding claim 7, Kaduwela et al. discloses
The non-transitory computer-readable medium of claim 1, 
Kaduwela et al. lacks explicitly disclosing
wherein the code is YAML Ain't Markup Language (YAML)
MacLeod teaches
wherein the code is YAML Ain't Markup Language (YAML) ([0037] teaches a code generator generating YAML code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaduwela et al. to incorporate the teachings of MacLeod to “wherein the code is YAML Ain't Markup Language (YAML)” in order to efficiently decrease developer time spent understanding the code.

Regarding claim 8, Kaduwela et al. discloses
The non-transitory computer-readable medium of claim 1, 
Kaduwela et al. lacks explicitly disclosing
wherein the code is Extensible Markup Language (XML)
MacLeod teaches
wherein the code is Extensible Markup Language (XML) ([0037] teaches a code generator generating XML code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaduwela et al. to incorporate the teachings of MacLeod to “wherein the code is Extensible Markup Language (XML)” in order to efficiently decrease developer time spent understanding the code due to its simplicity. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaduwela et al. (US 2020/0409666 A1) in view of Lam et al. (US 2017/0315789 A1) and further in view of MacMillan et al. (US 10,466,981 B1).

Regarding claim 9, Kaduwela et al. discloses
The non-transitory computer-readable medium of claim 1, 
Kaduwela et al. lacks explicitly disclosing
wherein the code is JavaScript Object Notation (JSON)
MacMillan et al. teaches
wherein the code is JavaScript Object Notation (JSON) ([col. 2, lines 12-14] teaches generating JSON representing a workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaduwela et al. to incorporate the teachings of MacMillan et al. to “wherein the code is JavaScript Object Notation (JSON)” in order to easily support numerous browsers and easily understand the code.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, 13-16, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193